Exhibit 10.8
ARDEA BIOSCIENCES, INC.
2000 EMPLOYEE STOCK PURCHASE PLAN
Approved by the Board of Directors January 25, 2000
Approved by Stockholders February 25, 2000
Revised by Board of Directors October 8, 2007
1. Purpose.
     (a) The purpose of this 2000 Employee Stock Purchase Plan (the “Plan”) is
to provide a means by which employees of Ardea Biosciences, Inc. (the “Company”)
and its Affiliates, as defined in subparagraph 1(b), which are designated as
provided in subparagraph 2(b), may be given an opportunity to purchase common
stock of the Company (the “Common Stock”).
     (b) The word “Affiliate” as used in the Plan means any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
(the “Code”).
     (c) The Company, by means of the Plan, seeks to retain the services of its
employees, to secure and retain the services of new employees, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.
     (d) The Company intends that the rights to purchase stock of the Company
granted under the Plan be considered options issued under an “employee stock
purchase plan” as that term is defined in Section 423(b) of the Code.
2. Administration.
     (a) The Plan shall be administered by the Board of Directors (the “Board”)
of the Company, unless and until the Board delegates administration to a
Committee, as provided in subparagraph 2(c). Whether or not the Board has
delegated administration, the Board shall have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan.
     (b) The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:
          (i) To determine when and how rights to purchase stock of the Company
shall be granted and the provisions of each offering of such rights (which need
not be identical).
          (ii) To designate from time to time which Affiliates of the Company
shall be eligible to participate in the Plan.

1.



--------------------------------------------------------------------------------



 



          (iii) To construe and interpret the Plan and rights granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.
          (iv) To amend the Plan as provided in paragraph 13.
          (v) To terminate or suspend the Plan as provided in paragraph 15.
          (vi) Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and its Affiliates and to carry out the intent that the Plan be treated
as an “employee stock purchase plan” within the meaning of Section 423 of the
Code.
     (c) The Board may delegate administration of the Plan to a Committee
composed of not fewer than two (2) members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
3. Shares Subject to the Plan.
     (a) Subject to the provisions of paragraph 12 relating to adjustments upon
changes in stock and subject to the increases in the number of reserved shares
described below, the stock that may be sold pursuant to rights granted under the
Plan shall not exceed in the aggregate five hundred thousand (500,000) shares of
Common Stock (the “Reserved Shares”). On December 31st of each year starting
with December 31, 2000 and continuing through and including December 31, 2008,
the number of Reserved Shares will be increased automatically by the least of
(i) one percent (1%) of the total number of shares of Common Stock outstanding
on such anniversary date, (ii) five hundred thousand (500,000) shares, or
(iii) a number of shares determined by the Board prior to each December 31st,
which number shall be less than (i) and (ii). If any right granted under the
Plan shall for any reason terminate without having been exercised, the Common
Stock not purchased under such right shall again become available for the Plan.
     (b) The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
4. Grant of Rights; Offering.
     The Board or the Committee may from time to time grant or provide for the
grant of rights to purchase Common Stock of the Company under the Plan to
eligible employees (an “Offering”) on a date or dates (the “Offering Date(s)”)
selected by the Board or the Committee. Each Offering shall be in such form and
shall contain such terms and conditions as the Board or the Committee shall deem
appropriate, which shall comply with the requirements of Section 423(b)(5) of
the Code that all employees granted rights to purchase stock under the Plan

2.



--------------------------------------------------------------------------------



 



shall have the same rights and privileges. The terms and conditions of an
Offering shall be incorporated by reference into the Plan and treated as part of
the Plan. The provisions of separate Offerings need not be identical, but each
Offering shall include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering shall be effective, which period shall not exceed
twenty-seven (27) months beginning with the Offering Date, and the substance of
the provisions contained in paragraphs 5 through 8, inclusive.
5. Eligibility.
     (a) Rights may be granted only to employees of the Company or, as the Board
or the Committee may designate as provided in subparagraph 2(b), to employees of
any Affiliate of the Company. Except as provided in subparagraph 5(b), an
employee of the Company or any Affiliate shall not be eligible to be granted
rights under the Plan unless, on the Offering Date, such employee has been in
the employ of the Company or any Affiliate for such continuous period preceding
such grant as the Board or the Committee may require, but in no event shall the
required period of continuous employment be greater than two (2) years. In
addition, unless otherwise determined by the Board or the Committee and set
forth in the terms of the applicable Offering, no employee of the Company or any
Affiliate shall be eligible to be granted rights under the Plan, unless, on the
Offering Date, such employee’s customary employment with the Company or such
Affiliate is for at least twenty (20) hours per week and at least five
(5) months per calendar year.
     (b) The Board or the Committee may provide that each person who, during the
course of an Offering, first becomes an eligible employee of the Company or
designated Affiliate will, on a date or dates specified in the Offering which
coincides with the day on which such person becomes an eligible employee or
occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:
          (i) the date on which such right is granted shall be the “Offering
Date” of such right for all purposes, including determination of the exercise
price of such right;
          (ii) the period of the Offering with respect to such right shall begin
on its Offering Date and end coincident with the end of such Offering; and
          (iii) the Board or the Committee may provide that if such person first
becomes an eligible employee within a specified period of time before the end of
the Offering, he or she will not receive any right under that Offering.
     (c) No employee shall be eligible for the grant of any rights under the
Plan if, immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
subparagraph 5(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee, and stock which such

3.



--------------------------------------------------------------------------------



 



employee may purchase under all outstanding rights and options shall be treated
as stock owned by such employee.
     (d) An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted under “employee stock purchase
plans” of the Company and any Affiliates, as specified by Section 423(b)(8) of
the Code, do not permit such employee’s rights to purchase stock of the Company
or any Affiliate to accrue at a rate which exceeds twenty-five thousand dollars
($25,000) of fair market value of such stock (determined at the time such rights
are granted) for each calendar year in which such rights are outstanding at any
time.
     (e) Officers of the Company and any designated Affiliate shall be eligible
to participate in Offerings under the Plan; provided, however, that the Board
may provide in an Offering that certain employees who are highly compensated
employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.
6. Rights; Purchase Price.
     (a) On each Offering Date, each eligible employee, pursuant to an Offering
made under the Plan, shall be granted the right to purchase up to the number of
shares of Common Stock of the Company purchasable with a percentage designated
by the Board or the Committee not exceeding fifteen percent (15%) of such
employee’s Earnings (as defined in subparagraph 7(a)) during the period which
begins on the Offering Date (or such later date as the Board or the Committee
determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering. The Board
or the Committee shall establish one or more dates during an Offering (the
“Purchase Date(s)”) on which rights granted under the Plan shall be exercised
and purchases of Common Stock carried out in accordance with such Offering.
     (b) In connection with each Offering made under the Plan, the Board or the
Committee may specify a maximum number of shares that may be purchased by any
employee as well as a maximum aggregate number of shares that may be purchased
by all eligible employees pursuant to such Offering. In addition, in connection
with each Offering that contains more than one Purchase Date, the Board or the
Committee may specify a maximum aggregate number of shares which may be
purchased by all eligible employees on any given Purchase Date under the
Offering. If the aggregate purchase of shares upon exercise of rights granted
under the Offering would exceed any such maximum aggregate number, then the
Board or the Committee shall make a pro rata allocation of the shares available
in as nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.
     (c) The purchase price of stock acquired pursuant to rights granted under
the Plan shall be not less than the lesser of:
          (i) an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Offering Date; or
          (ii) an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Purchase Date.

4.



--------------------------------------------------------------------------------



 



7. Participation; Withdrawal; Termination.
     (a) An eligible employee may become a participant in the Plan pursuant to
an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides. Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee’s Earnings during the
Offering. “Earnings” is defined as an employee’s wages (including amounts
thereof elected to be deferred by the employee, that would otherwise have been
paid, under any arrangement established by the Company that is intended to
comply with Section 125, Section 401(k), Section 402(h) or Section 403(b) of the
Code or that provides non-qualified deferred compensation), which shall include
overtime pay, bonuses, incentive pay and commissions, but shall exclude profit
sharing or other remuneration paid directly to the employee, the cost of
employee benefits paid for by the Company or an Affiliate, education or tuition
reimbursements, imputed income arising under any group insurance or benefit
program, traveling expenses, business and moving expense reimbursements, income
received in connection with stock options, contributions made by the Company or
an Affiliate under any employee benefit plan, and similar items of compensation,
as determined by the Board or the Committee. The payroll deductions made for
each participant shall be credited to an account for such participant under the
Plan and shall be deposited with the general funds of the Company. A participant
may reduce (including to zero) or increase such payroll deductions, and an
eligible employee may begin such payroll deductions, after the beginning of any
Offering only as provided for in the Offering. A participant may make additional
payments into his or her account only if specifically provided for in the
Offering and only if the participant has not had the maximum amount withheld
during the Offering.
     (b) At any time during an Offering, a participant may terminate his or her
payroll deductions under the Plan and withdraw from the Offering by delivering
to the Company a notice of withdrawal in such form as the Company provides. Such
withdrawal may be elected at any time prior to the end of the Offering, except
as provided by the Board or the Committee in the Offering. Upon such withdrawal
from the Offering by a participant, the Company shall distribute to such
participant all of his or her accumulated payroll deductions (reduced to the
extent, if any, such deductions have been used to acquire stock for the
participant) under the Offering, without interest, and such participant’s
interest in that Offering shall be automatically terminated. A participant’s
withdrawal from an Offering will have no effect upon such participant’s
eligibility to participate in any other Offerings under the Plan, but such
participant will be required to deliver a new participation agreement in order
to participate in subsequent Offerings under the Plan.
     (c) Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating employee’s employment with the
Company and any designated Affiliate, for any reason, and the Company shall
distribute to such terminated employee all of his or her accumulated payroll
deductions (reduced to the extent, if any, such deductions have been used to
acquire stock for the terminated employee), under the Offering, without
interest.
     (d) Rights granted under the Plan shall not be transferable by a
participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided

5.



--------------------------------------------------------------------------------



 



in paragraph 14 and, otherwise during his or her lifetime, shall be exercisable
only by the person to whom such rights are granted.
8. Exercise.
     (a) On each Purchase Date specified therefore in the relevant Offering,
each participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering. No
fractional shares shall be issued upon the exercise of rights granted under the
Plan. The amount, if any, of accumulated payroll deductions remaining in each
participant’s account after the purchase of shares which is less than the amount
required to purchase one share of stock on the final Purchase Date of an
Offering shall be held in each such participant’s account for the purchase of
shares under the next Offering under the Plan, unless such participant withdraws
from such next Offering, as provided in subparagraph 7(b), or is no longer
eligible to be granted rights under the Plan, as provided in paragraph 5, in
which case such amount shall be distributed to the participant after such final
Purchase Date, without interest. The amount, if any, of accumulated payroll
deductions remaining in any participant’s account after the purchase of shares,
which is equal to the amount required to purchase whole shares of stock on the
final Purchase Date of an Offering, shall be distributed in full to the
participant after such Purchase Date, without interest.
     (b) No rights granted under the Plan may be exercised to any extent, unless
the shares to be issued upon such exercise under the Plan (including rights
granted thereunder) are covered by an effective registration statement pursuant
to the Securities Act of 1933, as amended (the “Securities Act”) and the Plan is
in material compliance with all applicable state, foreign and other securities
and other laws applicable to the Plan. If on a Purchase Date in any Offering
hereunder the Plan is not so registered or in such compliance, no rights granted
under the Plan or any Offering shall be exercised on such Purchase Date, and the
Purchase Date shall be delayed until the Plan is subject to such an effective
registration statement and such compliance, except that the Purchase Date shall
not be delayed more than twelve (12) months and the Purchase Date shall in no
event be more than twenty-seven (27) months from the Offering Date. If on the
Purchase Date of any Offering hereunder, as delayed to the maximum extent
permissible, the Plan is not registered and in such compliance, no rights
granted under the Plan or any Offering shall be exercised and all payroll
deductions accumulated during the Offering (reduced to the extent, if any, such
deductions have been used to acquire stock) shall be distributed to the
participants, without interest.
9. Covenants of the Company.
     (a) During the terms of the rights granted under the Plan, the Company
shall keep available at all times the number of shares of stock required to
satisfy such rights.
     (b) The Company shall seek to obtain from each federal, state, foreign or
other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell shares of stock upon exercise of
the rights granted under the Plan. If,

6.



--------------------------------------------------------------------------------



 



after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, then
the Company shall be relieved from any liability for failure to issue and sell
stock upon exercise of such rights, unless and until such authority is obtained.
10. Use of Proceeds from Stock.
     Proceeds from the sale of stock pursuant to rights granted under the Plan
shall constitute general funds of the Company.
11. Rights as a Stockholder.
     A participant shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares subject to rights granted
under the Plan, unless and until the participant’s shareholdings acquired upon
exercise of rights under the Plan are recorded in the books of the Company.
12. Adjustments upon Changes in Stock.
     (a) If any change is made in the stock subject to the Plan, or subject to
any rights granted under the Plan, due to a change in corporate capitalization
and without the receipt of consideration by the Company (through
reincorporation, stock dividend, stock split, reverse stock split, combination
or reclassification of shares), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 3(a), and the outstanding rights will be appropriately adjusted in
the class(es) and number of securities and price per share of stock subject to
such outstanding rights. Such adjustments shall be made by the Board, the
determination of which shall be final, binding and conclusive.
     (b) In the event of: (1) a dissolution, liquidation or sale of all or
substantially all of the securities or assets of the Company, (2) a merger or
consolidation in which the Company is not the surviving corporation, or (3) a
reverse merger in which the Company is the surviving corporation, but the shares
of Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then any surviving corporation may assume outstanding rights
or substitute similar rights for those under the Plan. In the event that no
surviving corporation assumes outstanding rights or substitutes similar rights
therefor, participants’ accumulated payroll deductions shall be used to purchase
Common Stock immediately prior to the transaction described above and the
participants’ rights under the ongoing Offering shall terminate immediately
following such purchase.
13. Amendment of the Plan.
     (a) The Board at any time, and from time to time, may amend the Plan.
However, except as provided in paragraph 12 relating to adjustments upon changes
in stock, no amendment shall be effective unless approved by the stockholders of
the Company within twelve (12) months before or after the adoption of the
amendment, where the amendment will:
          (i) Increase the number of shares reserved for rights under the Plan;

7.



--------------------------------------------------------------------------------



 



          (ii) Modify the provisions as to eligibility for participation in the
Plan (to the extent such modification requires stockholder approval in order for
the Plan to obtain employee stock purchase plan treatment under Section 423 of
the Code or to comply with the requirements of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (“Rule 16b-3”)); or
          (iii) Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to obtain employee stock purchase
plan treatment under Section 423 of the Code or to comply with the requirements
of Rule 16b-3.
It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.
     (b) Rights and obligations under any rights granted before amendment of the
Plan shall not be impaired by any amendment of the Plan, except with the consent
of the person to whom such rights were granted, or except as necessary to comply
with any laws or governmental regulations, or except as necessary to ensure that
the Plan and/or rights granted under the Plan comply with the requirements of
Section 423 of the Code.
14. Designation of Beneficiary.
     (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering, but prior to delivery to the participant of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death during an Offering.
     (b) Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its sole discretion, may deliver such shares
and/or cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
15. Termination or Suspension of the Plan.
     (a) The Board in its discretion, may suspend or terminate the Plan at any
time. No rights may be granted under the Plan while the Plan is suspended or
after it is terminated.
     (b) Rights and obligations under any rights granted while the Plan is in
effect shall not be altered or impaired by suspension or termination of the
Plan, except as expressly provided

8.



--------------------------------------------------------------------------------



 



in the Plan or with the consent of the person to whom such rights were granted,
or except as necessary to comply with any laws or governmental regulation, or
except as necessary to ensure that the Plan and/or rights granted under the Plan
comply with the requirements of Section 423 of the Code.
16. Effective Date of Plan.
     The Plan shall become effective simultaneously with the effectiveness of
the Company’s registration statement under the Securities Act with respect to
the initial public offering of shares of the Company’s Common Stock (the
“Effective Date”), but no rights granted under the Plan shall be exercised
unless and until the Plan has been approved by the stockholders of the Company
within twelve (12) months before or after the date the Plan is adopted by the
Board, which date may be prior to the Effective Date.

9.



--------------------------------------------------------------------------------



 



ARDEA BIOSCIENCES, INC.
Revised 2000 EMPLOYEE STOCK PURCHASE PLAN OFFERING
Adopted October 8, 2007
1. Grant; Offering Date.
     (a) The Board of Directors of Ardea Biosciences, Inc. (the “Company”),
pursuant to the Company’s 2000 Employee Stock Purchase Plan (the “Plan”), hereby
authorizes the grant of rights to purchase shares of the common stock of the
Company (“Common Stock”) to all Eligible Employees (an “Offering”). The first
Offering hereunder (the “Initial Offering”) shall begin on November 15, 2007 and
shall end approximately 24 months later, unless terminated earlier as provided
below. After the Initial Offering, an additional new Offering shall begin on the
day after the first Purchase Date of the immediately preceding Offering. The
first day of an Offering is that Offering’s “Offering Date.” Except as provided
below, each Offering shall be approximately twenty-four (24) months in duration,
with four (4) Purchase Periods which shall be six (6) months in length, except
for the first and second Purchase Periods of the Initial Offering which may be
longer or shorter and shall be approximately six (6) months in length. Except as
provided below, a Purchase Date is the last day of a Purchase Period or of an
Offering, as the case may be. The Initial Offering shall consist of four
(4) Purchase Periods with the first Purchase Period of the Initial Offering
ending on May 14, 2008 and the second Purchase Period of the Initial Offering
ending on November 14, 2008.
     (b) If an Offering Date falls on a day during which the Common Stock is not
actively traded, then the Offering Date shall be the next succeeding day during
which the Common Stock is actively traded.
     (c) Prior to the commencement of any Offering, the Board of Directors (or
the Committee described in subparagraph 2(c) of the Plan, if any) may change any
or all terms of such Offering and any subsequent Offerings. The granting of
rights pursuant to each Offering hereunder shall occur on each respective
Offering Date unless, prior to such date (a) the Board of Directors (or such
Committee) determines that such Offering shall not occur, or (b) no shares
remain available for issuance under the Plan in connection with the Offering.
     (d) Notwithstanding anything to the contrary, in the event that the fair
market value of a share of Common Stock on any Purchase Date during an Offering
is less than the fair market value of a share of Common Stock on the Offering
Date of such Offering, then following the purchase of Common Stock on such
Purchase Date: (i) the Offering shall terminate, and (ii) all participants in
the just-terminated Offering shall automatically be enrolled in the new Offering
that starts such day.
2. Eligible Employees.
     All employees of the Company and each of its Affiliates (as defined in the
Plan) incorporated in the United States shall be granted rights to purchase
Common Stock under each Offering on the Offering Date of such Offering;
provided, however, that each such employee

10.



--------------------------------------------------------------------------------



 



otherwise meets the employment requirements of subparagraph 5(a) of the Plan (an
“Eligible Employee”). Notwithstanding the foregoing, the following employees
shall not be Eligible Employees or be granted rights under an Offering:
(i) part-time or seasonal employees whose customary employment is less than
twenty (20) hours per week or less than five (5) months per calendar year, and
(ii) five percent (5%) stockholders (including ownership through unexercised
options) described in subparagraph 5(c) of the Plan shall not be eligible to
participate.
     Each person who first becomes an Eligible Employee during any Offering
shall be granted a right to purchase Common Stock under the next Offering Date
to occur under the Plan.
3. Rights.
     (a) Subject to the limitations contained herein and in the Plan, on each
Offering Date each Eligible Employee shall be granted the right to purchase the
number of shares of Common Stock purchasable with up to fifteen percent (15%) of
such Participant’s Earnings (as defined in the Plan) paid during the period of
such Offering.
     (b) The maximum number of shares that may be purchased by an eligible
employee on a Purchase Date shall not exceed five thousand (5,000) shares. The
maximum aggregate number of shares available to be purchased by all Eligible
Employees under an Offering shall be the number of shares remaining available
under the Plan on the Offering Date. If the aggregate purchase of shares of
Common Stock upon exercise of rights granted under the Offering would exceed the
maximum aggregate number of shares available, the Board shall make a pro rata
allocation of the shares available in a uniform and equitable manner.
     (c) Notwithstanding the foregoing, no employee shall be granted an option
under the Plan which permits such employee’s right to purchase stock under this
Plan and all other employee stock purchase plans (described in Section 423 of
the Code) of the Company to accrue at a rate which exceeds twenty five thousand
dollars ($25,000) of fair market value of such stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.
4. Purchase Price.
     The purchase price of the Common Stock under the Offering shall be the
lesser of (a) eighty-five percent (85%) of the fair market value of the Common
Stock on the Offering Date (or eighty-five percent (85%) of the fair market
value of the Common Stock on the first day on which the Company’s Common Stock
is actively traded that immediately follows the Offering Date if an Offering
Date falls on a day during which the Company’s Common Stock is not actively
traded), or (b) eighty-five percent (85%) of the fair market value of the Common
Stock on the Purchase Date (or eighty-five percent (85%) of the fair market
value of the Common Stock on the first day on which the Company’s Common Stock
is actively traded that immediately precedes the Purchase Date if a Purchase
Date falls on a day during which the Company’s Common Stock is not actively
traded).

11.



--------------------------------------------------------------------------------



 



5. Participation.
     (a) Except as otherwise provided herein or in the Plan, an Eligible
Employee may elect to begin payroll deductions under an Offering as of the
beginning of the Offering or as of the day after any Purchase Date (i.e., any
May 15th or November 15th). Such an election shall be made by delivering an
agreement authorizing payroll deductions. Such deductions shall be made each pay
period and must be in whole percentages not to exceed fifteen percent (15%) of
Earnings. The agreement shall be made on such enrollment form as the Company or
a designated Affiliate provides and must be delivered to the Company or
designated Affiliate before the applicable Offering Date to be effective for
such Offering, unless a later time for filing the enrollment form is set by the
Company for all Eligible Employees with respect to a given Offering Date. A
participant may not make additional contributions under the Plan.
     (b) A participant may increase or reduce (including to zero) his or her
participation level to be effective immediately following the next Purchase Date
during an Offering. Any such change in participation shall be made by delivering
a notice to the Company or a designated Affiliate in such form and at such time
as the Company provides. In addition, a participant may withdraw from an
Offering and receive his or her accumulated payroll deductions from the Offering
(reduced to the extent, if any, such deductions have been used to acquire Common
Stock for the Participant on any prior Purchase Dates), without interest, at any
time prior to the end of the Offering, excluding the fifteen (15) day period
immediately preceding the Purchase Date, by delivering a withdrawal notice to
the Company or designated Affiliate in such form as the Company of designated
Affiliate provides. A participant who has withdrawn from an Offering shall not
again participate in such Offering but may participate in subsequent Offerings
under the Plan by submitting a new participation agreement in accordance with
the terms thereof.
6. Purchases.
     Subject to the limitations contained herein, on each Purchase Date, each
participant’s accumulated payroll deductions (without any increase for interest)
shall be applied to the purchase of whole shares of Common Stock, up to the
maximum number of shares permitted under the Plan and the Offering. If a
Purchase Date falls on a day during which the Common Stock is not actively
traded, then the Purchase Date shall be the nearest prior day on which the
Common Stock is actively traded.
7. Notices.
     Any notices or agreements provided for in the Offering or the Plan shall be
given in writing, in a form provided by the Company, and unless specifically
provided for in the Plan or this Offering shall be deemed effectively given upon
receipt or, in the case of notices and agreements delivered by the Company, five
(5) days after deposit in the United States mail, postage prepaid.
8. Offering Subject to Plan.
     Each Offering is subject to all of the provisions of the Plan, and its
provisions are hereby made a part of the Offering, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In

12.



--------------------------------------------------------------------------------



 



the event of any conflict between the provisions of an Offering and those of the
Plan (including interpretations, amendments, rules and regulations which may
from time to time be promulgated and adopted pursuant to the Plan), the
provisions of the Plan shall control.

13.